Citation Nr: 1201931	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-07 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his March 2009 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  In a July 2010 correspondence to the RO, the Veteran stated that he no longer wished to have a personal hearing with the Board.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In October 2010, the matter was remanded by the Board to obtain an adequate medical opinion regarding the etiology of the Veteran's sleep apnea.  Specifically, the examiner was charged with directly addressing the issue of aggravation of the Veteran's sleep apnea as it relates to his service-connected PTSD.

In a November 2010 examination report, the examiner provided an opinion in its entirety, as follows:

It is less likely than not that the veteran's obstructive sleep apnea is due to his medical service or to his service-connected PTSD.  The [Veteran] did not have significant symptoms until 06/2007, approximately 30 years after military service that he was diagnosed with this problem and obstructive sleep apnea is a mechanical obstruction to sleep, unrelated to his psychological problem of PTSD.

The Board finds that this medical opinion remains inadequate as it fails to address the issue of aggravation.  It is important to understand that recent Board decisions on such issues as this are routinely vacated by the United States Court of Appeals for Veterans Claims for a failure to address this issue by the examiner.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the case must be remanded for compliance with the October 2010 Board Remand and an adequate medical opinion must be obtained, to include a discussion of aggravation of the Veteran's sleep apnea by his service-connected PTSD.

Also in this regard, once VA undertakes the effort to provide an examination in a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

Accordingly, an addendum medical opinion is required to determine the etiology of the Veteran's sleep apnea and whether his sleep apnea is aggravated by his service-connected disabilities, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1. If possible, request that the medical professional who conducted the November 2010 VA examination review the claims file and provide an addendum medical opinion.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (a second examination is not required). 

The examiner is to provide an opinion on the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected disabilities, to include PTSD?  If the opinion is that one or more of his service-connected disabilities aggravated his sleep apnea, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

If the November 2010 examiner is no longer available, the claims file should be reviewed by a VA physician for medical opinions as requested above.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

2. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.
In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

3. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


